Exhibit 10.2

 

 

 

ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)

 

 

 

--------------------------------------------------------------------------------


ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)

Table of Contents

 

 

 

 

Page

ARTICLE I.

 

DEFINITIONS

 

1

ARTICLE II.

 

ELECTION TO DEFER

 

3

ARTICLE III.

 

DEFERRED COMPENSATION ACCOUNTS

 

4

ARTICLE IV.

 

PAYMENT OF DEFERRED COMPENSATION

 

5

ARTICLE V.

 

ADMINISTRATION; AMENDMENT

 

6

EXHIBIT A

 

 

 

 

 

--------------------------------------------------------------------------------


ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)

The Accuride Corporation Directors’ Deferred Compensation Plan (as it may be
amended from time to time, the “Plan”) was adopted by Accuride Corporation, a
corporation organized under the laws of the state of Delaware (the “Company”),
effective as of May 19, 2006, for the benefit of its eligible non-employee
directors.   The Plan is hereby amended and restated in the form of this
document effective January 1, 2008.


ARTICLE I.
DEFINITIONS

                                Section 1.1             “Accounts” shall mean
the Director’s Cash Account and Stock Account, if any.

                                Section 1.2             “Board” shall mean the
Board of Directors of the Company.

                                Section 1.3             “Book Value” shall mean
book value per share based on generally accepted accounting principles
consistently applied, and excluding, in the Board of Directors’ discretion, any
extraordinary or unusual charges or credits such as one time write-offs of
goodwill or similar events.

                                Section 1.4             “Cash Account” means the
account created by the Company pursuant to Article III of this Plan in
accordance with an election by a Director to receive deferred cash compensation
under Article II hereof.

                                Section 1.5             “Cash Fees” shall mean
Fees payable in cash.

                                Section 1.6             “Change in Control”
means  the occurrence of a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of a corporation, as determined in accordance with this Section 1.6.  In
determining whether an event shall be considered a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, the following provisions shall apply:


(A)           A “CHANGE IN THE OWNERSHIP” OF THE COMPANY SHALL OCCUR ON THE DATE
ON WHICH ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (A “PERSON”)), ACQUIRES OWNERSHIP OF STOCK OF THE COMPANY THAT,
TOGETHER WITH STOCK HELD BY SUCH PERSON, CONSTITUTES MORE THAN 50% OF THE TOTAL
FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE COMPANY, AS
DETERMINED IN ACCORDANCE WITH TREAS. REG. §1.409A-3(I)(5)(V).  IF A PERSON IS
CONSIDERED EITHER TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL
VOTING POWER OF THE STOCK OF THE COMPANY, OR TO HAVE EFFECTIVE CONTROL OF THE
COMPANY WITHIN THE MEANING OF SECTION 1.6(B) AND SUCH PERSON ACQUIRES ADDITIONAL
STOCK OF THE COMPANY, THE ACQUISITION OF ADDITIONAL STOCK BY SUCH PERSON SHALL
NOT BE CONSIDERED TO CAUSE A “CHANGE IN THE OWNERSHIP” OF THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


(B)           A “CHANGE IN THE EFFECTIVE CONTROL” OF THE COMPANY SHALL OCCUR ON
EITHER OF THE FOLLOWING DATES:

(I)            THE DATE ON WHICH ANY PERSON, ACQUIRES (OR HAS ACQUIRED DURING
THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH
PERSON) OWNERSHIP OF STOCK OF THE COMPANY POSSESSING 30% OR MORE OF THE TOTAL
VOTING POWER OF THE COMPANY’S EQUITY SECURITIES, AS DETERMINED IN ACCORDANCE
WITH TREAS. REG. §1.409A-3(I)(5)(VI).  IF A PERSON IS CONSIDERED TO POSSESS 30%
OR MORE OF THE TOTAL VOTING POWER OF THE COMPANY’S EQUITY SECURITIES, AND SUCH
PERSON ACQUIRES ADDITIONAL STOCK OF THE COMPANY, THE ACQUISITION OF ADDITIONAL
STOCK BY SUCH PERSON SHALL NOT BE CONSIDERED TO CAUSE A “CHANGE IN THE EFFECTIVE
CONTROL” OF THE COMPANY; OR

(II)           THE DATE ON WHICH A MAJORITY OF THE MEMBERS OF THE BOARD IS
REPLACED DURING ANY 12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION
IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE BOARD BEFORE THE DATE OF THE
APPOINTMENT OR ELECTION, AS DETERMINED IN ACCORDANCE WITH TREAS. REG.
§1.409A-3(I)(5)(VI).


(C)           A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS”
OF THE COMPANY SHALL OCCUR ON THE DATE ON WHICH ANY ONE PERSON ACQUIRES (OR HAS
ACQUIRED DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION BY SUCH PERSON) ASSETS FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR
MARKET VALUE EQUAL TO OR MORE THAN 40% OF THE TOTAL GROSS FAIR MARKET VALUE OF
ALL OF THE ASSETS OF THE COMPANY IMMEDIATELY BEFORE SUCH ACQUISITION OR
ACQUISITIONS, AS DETERMINED IN ACCORDANCE WITH TREAS. REG.
§1.409A-3(I)(5)(VII).  A TRANSFER OF ASSETS SHALL NOT BE TREATED AS A “CHANGE IN
THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS” WHEN SUCH TRANSFER IS MADE
TO AN ENTITY THAT IS CONTROLLED BY THE SHAREHOLDERS OF THE COMPANY, AS
DETERMINED IN ACCORDANCE WITH TREAS. REG. §1.409A-3(I)(5)(VII)(B).


(D)           NOTWITHSTANDING THE FOREGOING, THE FOLLOWING ACQUISITIONS SHALL
NOT CONSTITUTE A CHANGE IN CONTROL: (I) AN ACQUISITION BY THE COMPANY, OR (II)
AN ACQUISITION BY AN EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY.

                                Section 1.7             “Common Stock” shall
mean the common stock of the Company, par value $0.01 per share.

                                Section 1.8             “Company” means Accuride
Corporation, a Delaware corporation.

                                Section 1.9             “DCUs” means deferred
compensation units which have the value equal to shares of Common Stock, one DCU
being equal to one share of Common Stock.

                                Section 1.10           “Director” shall mean a
member of the Board who is not an employee of the Company or any of its
subsidiaries.

                                Section 1.11           “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

                                Section 1.12           “Fees” shall mean all
amounts payable to a Director for serving as a member of the Board, including
without limitation any (a) annual or other periodic retainer payments; (b) fees
payable for meeting attendance; (c) fees payable for committee membership; and
(d) fees payable for Board or committee chairmanship.

                                Section 1.13           “Incentive Plan” shall
mean the Accuride Corporation 2005 Incentive Award Plan, as amended from time to
time and any successor plan thereto.

                                Section 1.14           “Plan” shall have the
meaning set forth in the recitals hereto.

                                Section 1.15           “Stock Account” shall
mean the account created by the Company pursuant to Article III of this Plan in
accordance with an election by a Director to receive stock-based compensation
under Article II hereof.

                                Section 1.16           “Stock Fees” shall mean
Fees that are payable in Common Stock or Common Stock equivalents.

                                Section 1.17           “Stock Value” shall mean,
per share, for any given day, (i) if the Common Stock of the Company is not
publicly traded, the Book Value of the Company’s Common Stock on such day, and
(ii) if the Common Stock of the Company is publicly traded, the closing price of
the Company’s Common Stock as reported on the exchange upon which such Common
Stock is listed on such day or, if the closing price is not available for the
Common Stock on a date in question, then the next preceding practicable date for
which such closing price is available.

                                Section 1.18           “Year” shall mean
calendar year.


ARTICLE II.
ELECTION TO DEFER

                                Section 2.1             A Director may elect, on
or before December 31 of any Year, to defer payment of all or a specified part
of the Fees earned during the Year following such election and in any succeeding
Years (until the Director ceases to be a Director); provided, however, that with
respect to Year 2006, a Director may elect, within thirty days after the
effective date of this Plan, to defer all or a specified part of all Fees
payable for services performed after the election.  Any person who shall become
a Director during any Year, and who was not a Director of the Company on the
preceding December 31, may elect, no later than thirty days after the Director’s
term begins, to defer payment of all or a specified part of such Fees payable
for services performed subsequent to the election.  Any Fees deferred pursuant
to this Paragraph shall be paid to the Director at the time(s) and in the manner
specified in Article IV hereof, as designated by the Director.

                                Section 2.2             The election to
participate in the Plan and manner of payment shall be designated by submitting
a deferral election form in substantially the form attached hereto as Exhibit A
to the Chief Financial Officer of the Company.  Any subsequent changes to the
Director’s election as to the time and manner of payment shall be made in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

3

--------------------------------------------------------------------------------


 

                                Section 2.3             The election shall
continue from Year to Year unless the Director terminates it by written request
delivered to the Secretary of the Company prior to the commencement of the Year
for which the termination is first effective.

ARTICLE III.
DEFERRED COMPENSATION ACCOUNTS

                                Section 3.1             The Company shall
maintain separate bookkeeping accounts for the Fees deferred by each Director.

                                Section 3.2             The Company shall
credit, on the date Cash Fees would otherwise become payable, to the Cash
Account of each Director the deferred portion of any Fees due the Director as to
which an election to defer such Fees into the Cash Account has been made.  On
the first day of each quarter, the Company shall credit the Cash Account of each
Director with interest calculated on the basis of the balance in such account on
the first day of each month of the preceding quarter at a rate equal to four
percent (4%) per annum.

                                Section 3.3            


(A)           THE COMPANY SHALL CREDIT, ON THE DATE STOCK FEES WOULD OTHERWISE
BECOME PAYABLE, THE STOCK ACCOUNT OF EACH DIRECTOR WITH DCUS EQUAL TO:

(I)            THAT NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE SHARES OF
COMMON STOCK OR COMMON STOCK EQUIVALENTS PAYABLE AS STOCK FEES OTHERWISE
DEFERRED BY THE DIRECTOR UNDER THIS PLAN; AND

(II)           AS AN ELECTION TO DEFER CASH FEES INTO THE STOCK ACCOUNT HAS BEEN
MADE, THE AMOUNT OF SUCH CASH FEES DIVIDED BY THE STOCK VALUE ON THE DATE SUCH
CASH FEES WOULD OTHERWISE HAVE BEEN PAID.


(B)           ON THE DATE THAT ANY DIVIDENDS ARE PAID WITH RESPECT TO COMMON
STOCK, THE COMPANY SHALL CREDIT EACH DIRECTOR WITH THE NUMBER OF DCUS EQUAL TO
THE CASH DIVIDENDS PAYABLE ON THE NUMBER OF DCUS HELD IN SUCH DIRECTOR’S STOCK
ACCOUNT DIVIDED BY THE STOCK VALUE ON THE DIVIDEND PAYMENT DATE.


(C)           IF ADJUSTMENTS ARE MADE TO THE OUTSTANDING SHARES OF COMMON STOCK
AS A RESULT OF SPLIT-UPS, RECAPITALIZATIONS, MERGERS, CONSOLIDATIONS AND THE
LIKE, AN APPROPRIATE ADJUSTMENT ALSO WILL BE MADE IN THE NUMBER OF DCUS CREDITED
TO THE DIRECTOR’S STOCK ACCOUNT.

                Section 3.4             Fees deferred in the form of cash (and
the interest payable thereon) shall be held in the general assets of the Company
and no separate fund or trust shall be created or moneys set aside on account of
the Cash Account.  Further, the Company shall not be required to acquire,
reserve, segregate, or otherwise set aside shares of its Common Stock for the
payment of its obligations, if any, with respect to the Stock Account, but shall
make available as and when required a sufficient number of shares of its Common
Stock to meet the needs of the Plan.

 

4

--------------------------------------------------------------------------------


 

                                Section 3.5             Nothing contained herein
shall be deemed to create a trust of any kind or any fiduciary relationship.  To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

                                Section 3.6             Amounts that a Director
has elected to defer to his Cash Account shall not be transferred to his Stock
Account, or vice versa.


ARTICLE IV.
PAYMENT OF DEFERRED COMPENSATION

                Section 4.1             Subject to Section 4.4, amounts
contained in a Director’s Accounts shall be distributed as the Director’s
election (made pursuant to Section 2.2) shall provide.  In the absence of a
Director’s election with respect to form of distribution, the amounts contained
in the Director’s Accounts shall be distributed as a lump sum payment.  In the
absence of a Director’s election with respect to the commencement date for
distribution, the amounts in the Director’s Accounts shall be distributed as of
the first January 1 to occur following the date of separation from service with
the Company for any reason.  Distributions from the Plan shall be made as
follows:


(A)           THE CASH ACCOUNT AND ANY CASH FEES CREDITED TO A DIRECTOR’S STOCK
ACCOUNT SHALL BE PAID IN CASH.  AMOUNTS CREDITED TO A DIRECTOR’S STOCK ACCOUNT
SHALL BE BASED ON THE STOCK VALUE OF THE DCUS HELD IN THE STOCK ACCOUNT ON THE
EARLIER OF: (I) THE DATE OF PAYMENT; OR (II) THE DATE OF THE DIRECTOR’S
SEPARATION FROM SERVICE WITH THE COMPANY.


(B)           STOCK FEES CREDITED TO A DIRECTOR’S STOCK ACCOUNT SHALL BE PAID IN
THE FORM OF COMMON STOCK UNDER THE INCENTIVE AWARD PLAN.


(C)           INSTALLMENT PAYMENTS SHALL BE TREATED AS A SINGLE PAYMENT FOR
PURPOSES OF SECTION 409A OF THE CODE.

                                Section 4.2             Each Director shall have
the right to designate a beneficiary who is to succeed to his or her right to
receive payments hereunder in the event of death.  Any designated beneficiary
shall receive payments in the same manner as the Director if he or she
had lived.  In case of a failure of designation or the death of a designated
beneficiary without a designated successor, the balance of the amounts contained
in the Director’s Accounts shall be paid, in accordance with Section 4.1, to the
Director’s or former Director’s estate in full on the first day of the Year
following the Year in which he or she dies.  No designation of beneficiary or
change in beneficiary shall be valid unless it is in writing, signed by the
Director and filed with the Secretary of the Company.

                                Section 4.3             Notwithstanding any
election to the contrary, payment of a Director’s Accounts shall commence no
earlier than the first day of the seventh month following the separation of
service date for any Director who is a “specified employee” under Section 409A
of the Code as of the separation of service date.

 

5

--------------------------------------------------------------------------------


 

                                Section 4.4             Notwithstanding any
other provisions of the Plan to the contrary, if a Change of Control occurs
prior to the complete distribution of a Director’s Accounts, then any portion of
such Accounts that has not theretofore been distributed shall be distributed to
the Director (or, as applicable, his beneficiary) within 30 days after the
Change in Control.

ARTICLE V.
ADMINISTRATION; AMENDMENT

                                Section 5.1             The Plan shall be
administered by the Board.  The Board may delegate certain administrative
authority to a committee or subcommittee of the Board or to one or more
employees of the Company, but shall retain the ultimate responsibility for the
interpretation of, and amendments to, the Plan.  Members of the Board shall not
be liable for any of their actions or determinations made in good faith with
respect to the administration of the Plan.  Except to the extent superseded by
the laws of the United States, the laws of the State of Delaware, without regard
to its conflict of laws principles, shall govern in all matters relating to the
Plan.  All expenses related to plan administration shall be paid by the
Company.  All decisions made by the Board with respect to issues hereunder shall
be final and binding on all parties.

                                Section 5.2             In the event of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation, spin-off, recapitalization or any other corporate event affecting
the Common Stock or the share price of the Common Stock, the Board may, in its
sole discretion, make such equitable adjustments, if any, with respect to the
DCUs credited to the Directors’ Stock Accounts (including, without limitation,
adjusting the number of DCUs credited thereto and/or the kind of securities
thereby), as the Board may deem necessary or appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan and to reflect such changes.

                                Section 5.3             Except to the extent
required by law, the right of any Director or any beneficiary to any benefit or
to any payment hereunder shall not be subject in any manner to attachment or
other legal process for the debts of such Director or beneficiary, and any such
benefit or payment shall not be subject to alienation, sale, transfer,
assignment or encumbrance.

                                Section 5.4             The Plan may be amended,
suspended or terminated in whole or in part from time to time by the Board
except that no amendment, suspension, or termination shall apply to the payment
to any Director or beneficiary of a deceased Director of any amounts previously
credited to a Director’s Accounts.

*  *  *  *  *

I hereby certify that the Plan was amended and restated by the Board of
Directors of Accuride Corporation on October 25, 2007, effective January 1,
2008.

Executed on October 26, 2007.

/s/ David K. Armstrong

Corporate Secretary

 

 

6

--------------------------------------------------------------------------------


Exhibit A

Accuride Corporation

Directors’ Deferred Compensation Plan

DEFERRAL ELECTION FORM

SEND COMPLETED FORM TO: David K. Armstrong, Chief Financial Officer, Accuride
Corporation, 7140 Office Circle, Evansville, IN  47715, (812) 962-5000.

o Initial Enrollment (complete Sections 1, 3, 4 & 5)      o Change Deferral Rate
(complete Sections 2 & 5)

o Change Beneficiary (complete Sections 4 & 5)

 

 

 

 

 

 

 

Social Security Number

Last Name

First Name

MI

 

 

Mailing Address

City

State

Zip Code

Daytime Telephone

 

SECTION 1 - DEFERRAL ELECTION

Pursuant to the Accuride Corporation Directors’ Deferred Compensation Plan (as
it may be amended from time to time, the “Plan”), I hereby elect:

A. Cash Fees:

To defer receipt of all or a portion of the Cash Fees (as defined in the Plan)
that would otherwise become payable to me after January 1, 2008 and for
succeeding calendar years commencing January 1, 2009 in accordance with the
percentages indicated below:


              % OF THE AGGREGATE CASH FEES SHALL BE CREDITED TO MY CASH ACCOUNT
AS DEFINED IN THE PLAN;


              % OF THE AGGREGATE CASH FEES SHALL BE CREDITED TO MY STOCK ACCOUNT
AS DEFINED IN THE PLAN;


              % OF THE AGGREGATE CASH FEES SHALL NOT BE DEFERRED, BUT SHALL BE
PAID TO ME DIRECTLY AS THEY ACCRUE.

B. Stock Fees:

To defer receipt of all or a portion of the Stock Fees (as defined in the Plan)
that would otherwise become payable to me after January 1, 2008 and for
succeeding calendar years commencing January 1, 2009 in accordance with the
percentages indicated below


              % OF THE AGGREGATE STOCK FEES SHALL BE CREDITED TO MY STOCK
ACCOUNT AS DEFINED IN THE PLAN;


              % OF THE AGGREGATE CASH FEES SHALL NOT BE DEFERRED, BUT SHALL BE
PAID TO ME DIRECTLY AS THEY VEST AND ARE PAYABLE.

I understand that, once effective, such election will remain in effect until
modified or revoked in writing by me in accordance with the Plan and that any
modification or revocation will be effective only with respect to the portion of
my Fees earned in the calendar year after such modification or revocation.  I
further understand that if I have elected Fee deferrals to be credited to my
Stock Account under the Plan, then such deferrals will be made in the form of
Deferred Compensation Units, and also that my rights to my Cash and Stock
Accounts are unfunded and unsecured and are no greater than the rights of an
unsecured general creditor of the Company.

 

--------------------------------------------------------------------------------


 

SECTION 2 - DEFERRAL RATE CHANGE

A. Cash Fees

 

I elect to change my deferral rate to                % of the aggregate Cash
Fees to be credited to my Cash Account,               % of the aggregate Cash
Fees to be credited to my Stock Account, and                % of the aggregate
Cash Fees to be not deferred, but paid to me directly as they accrue.

 

B.  Stock Fees

 

I elect to change my deferral rate to                % of the aggregate Stock
Fees to be credited to my Stock Account, and                % of the aggregate
Stock Fees to be not deferred, but paid to me directly as they vest and become
payable.

 

I understand that this election will take effect as of the first day of the
calendar year immediately following the date of this election.  I further
understand that once effective, this election will remain in effect until
modified or revoked in writing by me and that such modification or revocation
will be effective only for calendar years following the year in which such
modification or revocation is made.

 

SECTION 3 — ACCOUNT DISTRIBUTION

A.            Commencement of Distribution

Except as otherwise set forth in Section 3C, below, I elect to commence
receiving distributions from my Accounts in accordance with the following
election (check one):

o  As of the first January 1 to occur following the date I separate from service
with the Company for any reason; or

o  As of the earlier of (1) January 1 of the                     (insert number)
calendar year after the deferral is made (not less than 3 nor more than 10) or
(2) the first January 1 to occur following the date I separate from service with
the Company for any reason.

I understand that the date of my distribution may be delayed for compliance with
Federal tax requirements, if applicable.  I further understand that any Deferred
Compensation Units in my Stock Account will be valued for distribution on the
earlier of: (i) the payment date; or (ii) the date of my separation from service
with the Company.

B.            Form of Distribution

Except as otherwise set forth in Section 3C, below, I elect to receive
distributions from my Accounts in accordance with the following election (check
one):

o  In one lump sum; or

o  In                (insert number) equal annual installments (not less than 2
nor more than 10).

I understand that the first distribution from my Accounts shall be payable as of
the date I selected in Section 3A, above, and that if I elect annual installment
payments I will receive an installment as of each January 1 immediately
following the first distribution until my Accounts have been distributed in
full, subject to any applicable Federal tax requirements.  Payments will be made
on a pro rata basis from my Accounts.

C.            Change in Control

I understand that, notwithstanding any other provision of this Deferral Election
Form to the contrary, my Accounts shall automatically be fully distributed to me
in one lump sum within 30 days after the occurrence of a Change in Control (as
defined in the Plan).

 

ii

--------------------------------------------------------------------------------


 

SECTION 4 - BENEFICIARY DESIGNATION

If you die before you receive full payment of your Accounts, the amount
remaining in your Accounts will be paid in a lump sum to your Beneficiary
designated in this Section 4:

 

 

Social Security Number

Last Name

First Name

MI

 

 

 

 

 

Mailing Address

City

State

Zip Code

Telephone

 

 

SECTION 5 - AUTHORIZATION

I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.

I have read and understand this form and hereby authorize the Administrator to
take all actions indicated on this form.

 

Director’s Signature

 

Date

 

This section for Company use only.

Date approved:

 

 

By:

 

 

 

iii

--------------------------------------------------------------------------------